       Case 1:20-cv-00053-SPW-TJC Document 24 Filed 07/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 LISA SIDES, et al.,                               CV 20-53-BLG-SPW-TJC

                     Plaintiffs,
                                                    ORDER
 vs.

 GLOBAL TRAVEL ALLIANCE,
 INC.,

                     Defendant .

       Before the Court is the parties’ joint motion to stay proceedings. (Doc. 23.)

Good cause appearing, IT IS HEREBY ORDERED that this matter is temporarily

stayed pending the outcome of the settlement conference on August 24, 2020. If

the case does not settle, the parties shall file a Status Report with the Court within

five (5) days of the conclusion of the settlement conference.

       DATED this 28th day of July, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
